DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 11,260,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent discloses the required structural and functional limitations, wherein the function limitations “with expansion or contraction of the tank” and “synchronizes with the tank” are similar.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishidoya et et al. (JP2012240448A).
For claim 1, Ishidoya et al. discloses a tank mounting structure comprising:
a first member 26 [that fixes a tank 14] (page 7, paragraph [0015], via a plurality of fixed bands 12, through holes 22, and mounting bolts 24);
a second member 12 [configured to fix the tank in a state where the second member sandwiches the tank with the first member] (fig. 5, page 8, paragraph [0016]) and [wherein the second member synchronizes with the tank] (fig. 5, wherein a bottom portion of the second member synchronizes with a bottom portion of the tank); and
a tank protector 10 [configured to be fixed to the second member or to the first member] (page 8, paragraph [0016]).
For claim 3, Ishidoya et al. discloses the tank mounting structure [wherein shear strength of the tank protector is greater than shear strength of the second member] (pages 5 and 6, paragraph [0013] and page 7, paragraph [0015], wherein the shielding cover 10 is made of a heat-resistant material such as stainless steel and a heat-resistant resin plate, whereas the bands are formed of a flexible metal plate or rubber band, therefore, the shielding cover would have a greater shear strength when made of stainless steel and the band is made of a rubber band).
For claim 4, Ishidoya et al. discloses the tank mounting structure [wherein the tank mounting structure is configured such that an end portion of the second member is fixed to the frame] (page 7, paragraph [0015], a mounting bolt 24 is inserted from below into the through hole 22 formed in the fixed portion 20, and mounting bolt 24 is provided in the underbody 26 of the vehicle with a nut portion) [while applying pressing force to the tank by using an elastic body] (pages 10 and 11, paragraph [0020], wherein a pressing force is applied by the shock absorbing material to the tank during attachment of the overall tank mounting structure).
For claim 5, Ishidoya et al. discloses the tank mounting structure [wherein the second member is made from metal] (page 7, paragraph [0015], wherein bands are formed of a flexible metal plate).
For claim 8, Ishidoya et al. discloses a vehicle comprising the tank mounting structure] (page 7, paragraph [0015], the shield cover 10 can be pressed upward to fix the shielding cover 10 and the fuel gas tank 14 to the underside of the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishidoya et al. (JP2012240448A).in view of Ikeya (US 2018/0335002 A1) and Sasaki (US 2016/0096495 A1).
For claim 2, Ishidoya et al. discloses the tank mounting structure wherein
the tank protector includes a center member (central portion of tank protector 10) and [end portion members] (end portions of tank protector 10), [the center member being provided on an outer side of a cylinder portion that is a cylindrical portion of the tank] (figs. 1 and 4, central portion of the tank protector covers cylindrical portion of the tank 14), and [the end portion members being on both end sides of the cylindrical portion of the tank, respectively] (fig. 1), [the end portion members being on outer sides of tank portions, respectively] (fig. 60, capable dependent upon size of the tank); but does not explicitly disclose 
the end portions of the tank are dome portions, the end portion members being provided on outer sides of the dome portions, respectively, the dome portions being on both end sides of the cylinder portion of the tank, respectively; and
the end portion members are thicker than the center member.
Ikeya discloses a deformation inhibiting device 158 comprising a center member 160e, end portions 160b, 160c, and
[the end portion members are thicker than the center members] (fig. 60, wherein portions of 160b, 160c are thicker than the center member 160e), [the end portion members being provided on outer sides of tank portions, respectively] (fig. 60, capable dependent upon size of the tank), but does not explicitly disclose the end portions of the tank are dome portions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the thicker end portions as taught by Ikeya in place of the uniform thickness of Ishidoya et al. to allow for improved structural integrity, wherein the thicker end portions may reduce overall replacement costs.	
	Sasaki et al. discloses a tank T comprising [a cylindrical portion and dome end portions] (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the tank structure of Sasaki et al. in place of the tank configuration of Ishidoya et al. modified as above, wherein the dome portions may provide for a reduction in debris build-up and easier assembly, thus reducing overall operation time.	
For claim 7, Ishidoya et al. modified as above discloses the tank mounting structure [wherein a lower end of each of the end portion members of the tank protector is positioned lower than a lower end of the center member of the tank protector] (in view of the combination above, fig. 60, wherein the modified tank protector end portion members extend further than the center member).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishidoya et al. (JP2012240448A).in view of Omori (US 2012/0213580 A1).
For claim 6, Ishidoya et al. does not explicitly disclose the tank mounting structure wherein the second member is made from an elastic resin material.
Omori discloses a fuel tank 2, [bands 5, 5 made of resin material] (page 4, paragraph [0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the resin material of Omori with the bands of Ishidoya et al. to allow for improved moldability, strength, and adhesion, thus reducing overall replacements costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180326842, US-20170240045, US-20180003346, US-20100045018, US-20170299769 – discloses a tank comprising bands;
US-8366152, US-6557814 – discloses a tank comprising bands and a protector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611